Case: 6:20-cr-00004-CHB-HAI Doc #: 75 Filed: 07/20/21 Page: 1 of 2 - Page ID#: 217




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                           SOUTHERN DIVISION
                                 LONDON

CRIMINAL ACTION NO. 6:20-CR-4-CHB-HAI

UNITED STATES OF AMERICA                                                 PLAINTIFF


V.                 RESPONSE TO DEFENDANT’S MOTION TO
                         CONTINUE SENTENCING


AMOS SPARKMAN                                                           DEFENDANT

                                  * * * * *

      The United States, by counsel, does not oppose Amos Sparkman’s motion to

continue sentencing. [R. 74]

                                     Respectfully submitted,

                                     CARLTON S. SHIER, IV
                                     ACTING UNITED STATES ATTORNEY

                                     BY: /s/ Jenna E. Reed
                                     Assistant United States Attorney
                                     601 Meyers Baker Road
                                     London, Kentucky 40741
                                     Phone: (606) 330-4829
                                     Fax: (606) 864-3590
                                     Jenna.Reed@usdoj.gov
Case: 6:20-cr-00004-CHB-HAI Doc #: 75 Filed: 07/20/21 Page: 2 of 2 - Page ID#: 218




                            CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2021, I electronically filed the foregoing with the

clerk of the court by using the CM/ECF system, which will send notice to counsel of record.

                                          /s/ Jenna Reed
                                          Assistant United States Attorney




                                             2
